Citation Nr: 1022904	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
condition, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied the Veteran's claims 
for service connection for bilateral hearing loss, tinnitus, 
and a right knee condition, to include arthritis.

The Veteran requested a videoconference Board hearing on his 
June 2008 Form 9 appeal, which hearing was scheduled for 
December 2008.  The Veteran failed to appear, and his request 
is therefore considered withdrawn.

The issue of entitlement to service connection for a right 
knee condition, to include arthritis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is not shown by competent medical evidence to 
have hearing loss in either ear that is etiologically related 
to a disease, injury, or event in service.

2.  The Veteran's tinnitus is not shown by the most probative 
evidence of record to be etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.307, 3.309(a), 3.385 (2009).

2.  Service connection for tinnitus is not warranted.  See 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.307, 3.309(a), 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  
The letter informed the Veteran of what information or 
evidence was needed to support his claims, what types of 
evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.

Because the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
denied, as explained below, the Board finds that any notice 
deficiencies regarding the assignment of disability ratings 
and effective dates is moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's relevant service treatment records, private 
medical records, and VA medical records are all in the file.  
The Veteran has not identified any outstanding records 
relevant to his claims.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to 
provide a VA examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with a 
December 2007 VA audiological examination relating to his 
claims.  The VA examiner reviewed the claims file, examined 
the Veteran, elicited a history from him, provided the 
requested opinions, and provided adequate reasoning for her 
conclusions.  In light of the above, the Board finds that the 
record contains sufficient evidence to make a decision with 
regard to the claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

A.  Bilateral Hearing Loss

The Veteran served on active duty in the Army from June 1975 
to June 1979.

The Veteran claims that he incurred bilateral hearing loss 
and tinnitus as a result of acoustic trauma artillery fire 
and riding in tanks in service.  See Statements, May 2007 and 
June 2008.

A December 2007 VA examination report reflects that the 
Veteran reported experiencing difficulty understanding 
conversations and that he believed that his hearing acuity 
was worse in his left ear than his right ear.  The 
examination report reflects that audiological testing was 
performed revealing pure tone air conduction thresholds as 
follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
15
20
15
30
40
26.2
5
LEFT
15
15
15
40
50
30

Speech recognition ability was measured as 92 percent for the 
Veteran's right ear and 86 percent in his left ear based on 
Maryland CNC word lists.  See 38 C.F.R. § 3.385 (2009).  The 
examiner recorded a diagnosis of bilateral sensorineural 
hearing loss.

Because the Veteran's pure tone thresholds are 40 decibels or 
greater in at least one frequency (500, 1000, 2000, 3000,or 
4000 hertz) in both ears, or because the Veteran's speech 
recognition scores are less than 94 percent in both ears, the 
requirements for a hearing loss disability are met 
bilaterally under 38 C.F.R. § 3.385.

The Board must now consider whether the Veteran's bilateral 
hearing loss disability is related to service.

As an initial matter, the Board notes that the Veteran's 
service treatment records reflect no complaints, treatment, 
or diagnoses of any hearing difficulties.

The Veteran's March 1975 entrance examination report reflects 
pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
5
5
10

The Veteran's May 1979 separation examination report reflects 
pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
20
10
10
15
20

A September 1981 enlistment examination report (Army 
reserves) reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
10
15

A September 1981 Army reserves enlistment examination report 
reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
10
15

The next relevant treatment record is a private audiological 
record that reflects that testing in March 1999 (by the 
Veteran's employer) revealed pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
10
5
0
25
25
LEFT
5
5
10
25
30

The same private treatment record reflects that audiological 
testing in December 2003 (by the Veteran's employer) revealed 
pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
0
0
0
0
40

The December 2007 VA audiological examination report reflects 
that the Veteran reported a history of noise exposure from 
gunfire, explosive devices, and tracks in service.  He also 
reported post-service occupational noise exposure from 
working as a fork lift operator for eight years, although he 
reported that he was required to wear hearing protection.  He 
also reported a small amount of recreational noise exposure 
post-service from occasional use of a 22-caliber gun and from 
a lawn mower.  He reported that he first became aware of 
experiencing decreased hearing sensitivity in 1999 after 
undergoing hearing testing for his employment.  The examiner 
opined that the Veteran's bilateral hearing loss was less 
likely than not related to service.  The examiner reasoned 
that there was no significant change in the Veteran's air 
conduction thresholds from the time of enlistment in 1975 to 
the time of discharge in 1979 in the range of 500 to 4000 
hertz.

The Board finds the December 2007 VA examiner's opinion to be 
the most probative evidence of record with regard to whether 
the Veteran's bilateral hearing loss is related to service.  
In rendering her opinion, the VA audiologist took into 
account her own examination and interview of the Veteran, a 
review of the entire claims file, including all of the 
Veteran's treatment records in the file, the Veteran's 
reports of acoustic trauma in-service, and his description of 
post-service occupational noise exposure.  The Board notes 
that there is no competent evidence of record that 
contradicts the opinion of the December 2007 VA examiner, as 
there is no other opinion as to the etiology of the Veteran's 
hearing loss other than the assertions of the Veteran.

The Board acknowledges that the Veteran is competent to 
report hearing loud noise from tanks, gunfire, and explosives 
in service and to report symptoms capable of lay observation, 
such as experiencing decreased hearing sensitivity.  See 
Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, this is not a case in which he has reported the 
onset of hearing problems during service, and, as a lay 
person, he is not otherwise competent to etiologically link a 
current bilateral hearing loss disability to service.  See 
id.  

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service that resulted in a chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, and 1332-1333 (Fed. Cir. 2000).  In this case, the 
Veteran made no complaints of hearing loss until almost 30 
years post-service.  Moreover, the Board notes that the 
Veteran reported to the December 2007 VA examiner that he was 
not aware of experiencing any hearing loss until 1999 (when 
his hearing was tested by his employer, as noted above), 
which was 20 years post-service and which is inconsistent 
with an assertion of in-service onset of hearing loss.

The Board also acknowledges the Veteran's contention (by way 
of his representative) that his hearing thresholds increased 
between the time of entrance and separation.  In this regard, 
the Board notes that while the Veteran's hearing thresholds 
increased slightly in some frequencies between the time of 
entrance and separation, such increase did establish the 
presence of a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  Furthermore, the in-service audiometric results 
were considered by the VA examiner, who nevertheless 
concluded that the current hearing loss disability was 
unrelated to service.  The Board finds the opinion of the 
December 2007 VA examiner to be the most probative evidence 
of record with regard to whether the Veteran's hearing loss 
is related to service.  

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for bilateral 
hearing loss, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

B.  Tinnitus

With regard to the Veteran's claimed tinnitus, an August 2007 
private audiologic evaluation record reflects that the 
Veteran reported that he has experienced tinnitus since 
service around 1976.  No formal diagnosis or opinion as to 
the etiology of the Veteran's tinnitus is provided in this 
private audiological record.

The December 2007 VA audiological examination report reflects 
that the Veteran reported to the examiner that he first began 
to experience tinnitus in service around 1975 at night while 
in the field (where it was quiet) after riding in APCs during 
the daytime.  The examiner opined in her report that the 
Veteran's bilateral hearing loss was less likely than not 
related to service.  The examiner reasoned that the first 
credible evidence of tinnitus is the August 2007 private 
audiology record.

The Board finds the December 2007 VA examiner's opinion to be 
the most probative evidence of record with regard to whether 
the Veteran has tinnitus that had its onset in service or is 
otherwise related to service.  The Board notes that there is 
no evidence in the claims file that contradicts the opinion 
of the VA examiner other than the Veteran's own lay 
statements, which statements are addressed below (and the 
Board notes that the transcription of a history provided by 
the Veteran in the August 2007 private treatment record does 
not transform it into a medical opinion, see LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)).

The Board acknowledges that the Veteran is competent to 
report experiencing tinnitus in service and continuity of 
symptomatology since service.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  While the Veteran's reported 
tinnitus since may be competent, the Board, however, finds 
the Veteran's asserted continuity of symptomatology to be not 
credible in light of the Veteran's denial of any ear trouble 
at separation from active duty, and the prolonged period of 
time between the Veteran's discharge from service and his 
first complaint of experiencing tinnitus in 2007, almost 30 
years post-service.  As noted above, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service that resulted in a 
chronic or persistent disability.  See Maxson v. Gober, 
supra.  The Board is mindful of the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  The instant case, however, is 
distinguishable from Buchanan in that the Board is not 
relying solely on the fact that there are no documented 
complaints of tinnitus, but also on the Veteran's specific 
denial of any history of ear trouble at separation.  In fact, 
the Board also notes that the Veteran again denied any 
history of ear trouble in September 1981.

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for tinnitus, 
and the benefit-of-the-doubt rule is not for application; 
there is not an approximate balance of evidence.  See 38 
U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




REMAND

The Veteran claims that he had a pre-existing right knee 
condition prior to active service, and that he developed 
arthritis as a result of in-service aggravation of his right 
knee condition, including due to jumping and climbing on 
vehicles.  See Statement, May 2006; Brief, March 2010.

An August 2007 private orthopedic treatment record reflects 
that the Veteran presented for an evaluation of his right 
knee and reported a history of jumping off tanks in service 
and experiencing right knee pain since 1974.  The orthopedist 
noted objective findings of a palpable click, that x-rays 
were unremarkable for severe degenerative changes, and he 
noted in his assessment that he was concerned about a 
possible loose body or meniscal tear, and a plan to obtain an 
MRI was noted.  The radiological report prepared in 
connection with the orthopedic evaluation reflects an 
impression of an increased signal in the posterior horn of 
the medial meniscus "which may be degenerative in 
etiology."

The Veteran's service treatment records are negative for any 
complaints or treatment for any right knee condition, 
including any preexisting condition (although the Board 
acknowledges a history of a left knee injury was noted on the 
March 1975 and September 1981 entrance reports of medical 
history).  The Veteran reported to the August 2007 
orthopedist, however, that he experienced right knee pain 
since service.

In light of the above evidence tending to indicate that the 
Veteran has a current right knee condition, and in light of 
the Veteran's reported continuity of symptomatology since 
service, the Board finds that VA is under an obligation to 
provide the Veteran with an examination in connection with 
his claim.  See McLendon v. Nicholson, supra (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be related to service for the purposes of a VA 
examination).



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to determine the nature and 
etiology of any current right knee 
condition.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.
The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records, VA treatment records, and private 
treatment records.

The examiner should indicate whether it is 
at least as likely as not (meaning 
likelihood of at least 50%) that any 
current right knee condition had its onset 
in service or is otherwise related to 
service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

2.  Then, readjudicate the Veteran's claim.  
If her claim remains denied, she should be 
provided with a Supplemental Statement of 
the Case (SSOC).  After the Veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


